ADVISORY ACTION

	While the after final amendment addresses the issues of the previous action , one issue still remains as set forth below.
Even if the after final response would place the elected subject matter in condition for allowance, the presence of withdrawn claims would necessitate additional consideration  for compliance under 35 USC 112, pars. one and two based at the very least on the current state of the art and and the scope of uses covered and multi-step process. Rejoinder after final is not a matter of right. Note MPEP 821.04(b) which states the following: If an amendment after final rejection that otherwise complies with the requirements of 37 CFR 1.116  would place all the elected product claim(s) in condition for allowance and thereby require rejoinder of process claims that raise new issues requiring further consideration (e.g., issues under 35 U.S.C. 101  or 35 U.S.C. 112, first paragraph), the amendment could be denied entry.
In reviewing the amendments made in the response filed 3/16/21, the scope of “heterocyclyl” in claim 19 was amended to clarify nature of hetero atoms present. See  first definition for Y3 and Y4. However said amendment was not made for claim 1. See p.4 in the current set of claims. The examiner left a voice mail message for Ms.Babel via the main office number, 608-251-5000, on 7/6/21 to address the above outstanding issues but no reply has been received as of the mailing of this action which needs to be expedited.

/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624